Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurence Greenberg, Reg. No. 29,308 on 6/13/22.

Amend Claims 15-29 as follows:

15. A multiphase switchgear with a plurality of switch panels, each of the plurality of switch panels comprising:
a vertical input housing module;
a vertical switch housing module;
a transverse housing module connecting said vertical input housing module to said vertical switch housing module;
said vertical input housing module and said vertical switch housing module being spaced apart from one another in a longitudinal direction of said transverse housing module;
said vertical input housing module, said transverse housing module and said vertical switch housing module forming a single-phase block; 
a grounding switch module either (i) straddled by said transverse housing module, (ii) extending above said transverse housing module, or (iii) extending in a plane of said transverse housing module, said grounding switch module being disposed on at least one of said vertical switch housing module, said vertical input housing module or said transverse housing module; and
the plurality of switch panels disposed in a row in said longitudinal direction of said transverse housing.

16. The multiphase switchgear with [[a]] the switch panel according to claim 15, wherein [[said]] each single-phase blockhas a substantially identical construction to others of said single-phase block.

17. The multiphase switchgear with a switch panel according to claim 15, further comprises at least a second plurality of said switch panels disposed parallel to said plurality of switch panels 

18. The multiphase switchgear with [[a]] the switch panel according to claim 15, which each of the plurality of switch panels further comprises a busbar housing module disposed on an end face of said vertical switch housing module.

19. The multiphase switchgear with [[a]] the switch panel according to claim 18, wherein said busbar housing module is covered by said vertical switch housing module.

20. The multiphase switchgear with [[a]] the switch panel according to claim 15, which each of the plurality of switch panels further comprises a busbar housing module disposed on a side face of said vertical switch housing module.

21. The multiphase switchgear with [[a]] the switch panel according to claim 15, wherein:
each of said vertical switch housing module longitudinal direction of said transverse housing;
each of said plurality of vertical switch housing module[[s]] include a breaker unit[[s]];
said plurality of vertical switch housing moduleof one of the plurality of switch panels is a front-side vertical switch housing module; and
a drive device is disposed on said front-side vertical switch housing module and said drive device is coupled to [[said]] each breaker unit[[s]].

22. The multiphase switchgear with [[a]] the switch panel according to claim 15, wherein said vertical switch housing module of one of the plurality of switch panels is vertical switch housing module, and a drive device is disposed on said front-side vertical switch housing module and at least partially covers said front-side vertical switch housing module.

23. The multiphase switchgear with [[a]] the switch panel according to claim 15, wherein: the grounding switch module of all of the plurality of switch panels is straddled by said transverse housing module

24. The multiphase switchgear with [[a]] the switch panel according to claim 15, wherein: the grounding switch module of all of the plurality of switch panels extends above said transverse housing module

25. The multiphase switchgear with [[a]] the switch panel according to claim 15, wherein: the grounding switch module of all of the plurality of switch panels extends in a plane of said transverse housing module

26. The multiphase switchgear with [[a]] the switch panel according to claim 15, which each of the plurality of switch panels further comprises a breaker unit forming a switching path of a power switch.

27. The multiphase switchgear with [[a]] the switch panel according to claim 15, which each of the plurality of switch panels further comprises a breaker unit forming a switching path of a circuit breaker.

28. The multiphase switchgear with [[a]] the switch panel according to claim 15, which each of the plurality of switch panels further comprises a breaker unit forming a switching path of a grounding switch.

29. The multiphase switchgear with [[a]] the switch panel according to claim 15, which each of the plurality of switch panels further comprises:
a busbar housing module;
an angular housing module; and
interfaces or flanges directly or indirectly interconnecting said busbar housing module, said angular housing module, said vertical input housing module, said transverse housing module and said vertical switch housing module.

Amend the Specification as follows:
a.	Page 25, line 18, change “22” to --25--;
b.	Page 25, line 28, change “31, 32, 33, 34” to –31, 33 and a first switch panel 32, 34 of an adjacent two switch panels--;
c.	Page 25, line 31, change “26” to --27--; and
d.	Page 25, line 33, change “31, 32, 33, 34” to –31, 33 and a first switch panel 32, 34 of an adjacent two switch panels--;

REASONS FOR ALLOWANCE
The claims 15-29 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 15, comprising a plurality of switch panels each comprising: a vertical input housing module and a vertical switch housing module being spaced apart from one another in a longitudinal direction of a transverse housing module; a grounding switch module either (i) straddled by said transverse housing module, (ii) extending above said transverse housing module, or (iii) extending in a plane of said transverse housing module, said grounding switch module being disposed on at least one of said vertical switch housing module, said vertical input housing module or said transverse housing module; and said vertical input housing module, said transverse housing module and said vertical switch housing module forming a single-phase block; and the plurality of switch panels disposed in a row in said longitudinal direction of said transverse housing.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 15 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: US 3,665,257, 4,262,323, 4,503,481, 4,774,628, 4,862,319, 4,890,193, 5,373,415, 5,578,804, 5,578,805, 5,589,674, 5,625,530, 6,762,386, 7,764,486, 7,835,140, 7,911,770, 8,000,087, 8,228,665, `9,853,424, DE 3535938, EP 0348312, FR 2684246 and JP S61-135771 disclose a switch panel comprising: a vertical input housing module and a vertical switch housing module being spaced apart from one another in a longitudinal direction of a transverse housing module, but fail to disclose a ground switch module as claimed and the plurality of switch panels disposed in a row in said longitudinal direction of said transverse housing.  These above listed references all lack the specific structure and arrangement in claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,350,535 discloses a drive device coupled to a plurality of circuit breakers.  US 6,362,445, and 6,373,015 disclose a driver device for each circuit breaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  6/13/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835